Citation Nr: 18100366
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 11-11 986
DATE:	April 10, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The claim of entitlement to service connection for a left knee disability is remanded for additional development. 
The Veteran was in the Army National Guard from August 2003 to August 2009. He served on active duty from March to July 2004 and January 2005 to July 2006, including service in Iraq.  Among other commendations, the Veteran was the recipient of the Combat Infantryman Badge (CIB).  
This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The Board remanded the claim for additional development in November 2015 and June 2017. 
The Board, in the prior June 2017 remand directive, requested that the examiner specifically address the September 2008 MRI (magnetic resonance imaging) findings and accompanying diagnosis. The note in question indicates that the diagnostic imaging was performed using Coronal T1 and proton density imaging, sagittal T1 and FSE (fast spin echo) T2-weighted imaging, and axial gradient imaging. The radiologist noted that the sagittal proton density imaging demonstrated an oblique area of increased signal intensity in the posterior horn of the medial meniscus extending to the tibial articular surface, with otherwise intact menisci. The remainder of the findings was noted as unremarkable, with the exception of mild degenerative changes to the patellofemoral joint. The impression was recorded as an oblique tear of the posterior horn of the medial meniscus. 
The September 2017 VA examination and accompanying addendum opinion do not specifically address or indicate that the specifics of this test and impression were considered. 
Unfortunately, the Board finds that remand is again required for an addendum opinion, to ensure compliance with the prior remand order. Stegall v. West, 11 Vet. App. 268 (1998). 
 
The matter is REMANDED for the following action:
1. Contact the Veteran and request that he provide information as to any outstanding medical records not already associated with the claims file. Perform any required development to obtain such records. If any identified records cannot be obtained, all attempts to obtain said records should be fully documented in the claims file. 
2. Return the case to the prior VA examiner, or another qualified VA examiner, for an addendum opinion or a new examination, if necessary. 
The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review. The examiner is to note in the medical report that this action has been accomplished. All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 
After review of the file, the examiner is requested to provide an opinion on the following:
(a.) Please list all diagnoses of record. If rejecting any identified diagnosis of record, please provide a complete rationale, and indicate whether the underlying diagnostic test(s) that led to the diagnosis were reviewed. The radiologist note referenced above is located in the case file on page 1101 of a May 2016 CAPRI document set. 
(b.) The examiner should also opine as to whether it is at least as likely as not (50 percent probability or higher) that any current left knee disability manifested during, or as a result of, active military service. 
A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The medical professional should discuss the particulars of this Veterans medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case. 
If any requested opinion cannot be provided without resort to mere speculation, the examiner should explain in full why this is the case and identify any additional facts or evidence (if any) that would allow for a more definitive opinion.
3. After the development above has been completed, review the file and ensure that all development sought in this REMAND is completed. Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue on appeal. 
Please ensure notification attempts for new examination(s) are documented, and make a new determination based on the entire evidence of record. If the determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond. The case should be returned to the Board for further appellate consideration, if in order, for further review. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Timothy C. King, Associate Counsel

